DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 8 is objected to because of the following informalities: 
 With respect to the claim 8, the claim missing a period at the end of the claim.  Appropriate correction/clarification is required.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimori (WO 2016110921) in view of Mitsuhiro et al. (JP 2010089330).
With respect to claim 1, Ishimori teaches a printer (1), comprising: 
a printer body (2) including a recording-paper holder (41) that holds rolled recording paper (12) and includes; 
a cover (34A) that is pivotally openable relative to the printer body (2 and Figure 4); 
a cutter frame (note: 30 is a cutter unit however the cutter is supported on a frame) provided on the cover (34A) and including a movable blade (Page 9, Lines 369-372); 
a platen roller (31) provided on the cover (34A); and 
a print head (32) attached to the printer body (2); and 
a lower guide (36) that is attached to the cutter frame (30) and disposed upstream of the cutter frame in a direction in which the recording paper (12) is fed,
wherein a conveying path for guiding the recording paper (12) toward the platen roller (31) and the print head (32) is formed between the lower guide (36) and the recording paper holder and between the cutter frame and the recording paper holder.
Ishimori does not explicitly disclose a recording-paper holder including a holder guide for the guiding the recording paper, the cutter frame being disposed to face the holder guide, the lower guide being disposed to face the holder guide, 
wherein a conveying path for guiding the recording paper toward the platen roller and the print head is formed between the lower guide and the holder guide and between the cutter frame and the holder guide.


[AltContent: textbox (Holder guide)][AltContent: arrow]
    PNG
    media_image1.png
    492
    402
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Ishimori to provide a holder guide disposed to face the cutter frame and holder guide being disposed to face the lower guide as taught by Mitsuhiro et al. for the purpose of stabilizing the medium conveyance and improving the cutting performance. 
	With respect to claim 3, Ishimori teaches the lower guide (36) is detachable from the cutter frame (note: the lower guide is considered capable of being detached whether it be for the purpose of being replaced or being detached for maintenance purposes).
With respect to claim 4, Ishimori teaches the claimed invention as noted with the exception of the lower guide and the cutter frame are formed as a monolithic part.  Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (see MPEP 2144.04 (V)).  As disclosed in Figure 4 of Ishimori, the cutter frame 30 and lower guide 33 are attached to each other and function to move as a unit.  Therefore, the pieces are assembled as a unit and move as a unit and would function as a monolithic part. 
Therefore, since Ishimori teaches a cutter frame and lower guide, it would have been obvious to one of ordinary skill in the art before the present application to provide a cutter frame and a lower guide as a single unit so as to reduce the number of components in the printer apparatus.
	With respect to claim 5, Ishimori teaches the lower guide (36) is configured to press the recording paper (12) toward the recording paper holder (41).  However, Ishimori does not explicitly disclose a lower guide to press the paper toward the holder guide.
Mitsuhiro et al. teaches providing a holder guide (refer to marked-up Figure 2).  It is examiner’s position to dispose the holder guide of Mitsuhiro et al. to face the lower guide of Ishimori therefore the combination of Ishimori in view of Mitsuhiro et al. would satisfy the limitation, the lower guide configured to press the recording paper toward the holder guide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Ishimori to provide a holder guide as taught by Mitsuhiro et al. for the purpose of stabilizing the medium conveyance and improving the cutting performance. 
s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimori (WO 2016110921) in view of Mitsuhiro et al. (JP 2010089330) and Takabatake et al. (EP 2,842,757 refer to US Publication 2015/0061206 for translation).
With respect to claim 6, Ishimori teaches a printer (1), comprising: 
a printer body (2) including a recording-paper holder (41) that holds rolled recording paper (12); 
a cover (34A) that is pivotally openable relative to the printer body (2 and Figure 4); 
a cutter frame (note: 30 is a cutter unit however the cutter is supported on a frame) provided on the cover (34A) and including a movable blade (Page 9, Lines 369-372); 
a platen roller (31) provided on the cover (34A); and 
a print head (32) attached to the printer body (2); and 
a lower guide (36) that is attached to the cutter frame (30),
wherein the printer is configured such that the recording paper from the recording- paper holder passes between the lower guide (36) and recording paper holder.
However, Ishimori does not explicitly disclose a recording paper holder including a holder guide for guiding the recording paper, a lower guide disposed to face the holder guide and an upper guide that is provided on the printer body, wherein the printer is configured such that the recording paper from the recording- paper holder passes between the lower guide and the holder guide.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Ishimori to provide a holder guide as taught by Mitsuhiro et al. for the purpose of stabilizing the medium conveyance and improving the cutting performance. 
Ishimori does not explicitly disclose an upper guide that is provided on the printer body.
 Takabatake et al. teaches an upper guide (refer to marked-up Figure 1 of the detailed action) that is provided on the printer body (Figure 1).  Additionally, note it is examiner’s position to dispose the upper guide of Takabatake et al. to face the cutter frame of Ishimori. Therefore, the combination would satisfy the limitation to be disposed to face the cutter frame passes between the upper guide and the cutter frame, and is then fed toward the platen roller and the print head.
[AltContent: textbox (Holder guide)][AltContent: arrow][AltContent: textbox (Upper Guide)][AltContent: arrow]
    PNG
    media_image2.png
    434
    270
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Ishimori to provide an upper guide to dispose to face the holder guide as taught by Takabatake et al. for the purpose of forming a path to ensure proper conveyance of the medium through the printer.  
With respect to claim 7, Ishimori teaches the claimed invention as noted with the exception of the recording paper holder and the holder guide are formed as a monolithic part and the lower guide is disposed lower than the holder guide.  However, it has been that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (see MPEP 2144.04 (V)). Mitsuhiro et al. at least teaches a recording paper holder (2a) including a holder guide (refer to marked-up Figure 2) are attached to each other and function to move as a unit.  Therefore, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a recording paper holder and the holder guide that functions as a unit as taught by Mitsuhiro et al. for the purpose of providing a recording paper holder and the holder guide as a single unit so as to reduce the number of components in the printer apparatus.
Mitshuhiro et al. does not explicitly disclose the lower guide is disposed lower than the holder guide.  Takabatake et al. teaches a lower guide (43) is disposed lower than the holder guide (refer to marked-up Figure 1 in the detailed action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Ishimori to provide a lower guide disposed lower than the holder guide as taught by Takabatake et al. for the purpose of forming a path to ensure proper conveyance of the medium through the printer.  

Allowable Subject Matter
5.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 8, the prior art does not teach or render obvious a printer in combination with all the structure as recited and in particularly the upper guide is 

Response to Arguments
6.	Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 
With respect to the applicant’s remarks on pages 6 and 8, the applicant argues that the specification provides the features of claim 1 for the purpose of preventing recording paper from being jammed in a printer thereby stabilizing the medium conveyance and Ishimori/Mitsuhiro are silent.  The examiner notes that the specific reason of why applicant provides these features are not recited in the claim.  Additionally, Ishimori and Mitsuhiro both provide guides to assist with the conveyance of the medium and the guides apparently hold the medium stable for conveyance to prevent fluttering or unstableness of the medium.  
Also, in response to applicant’s argument with respect to claim 1, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ishimori teaches a roll printer that can be situated in multiple 
In response to applicant’s argument with respect to claim 6, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ishimori teaches a roll printer that can be situated in multiple orientations vertically and horizontally.  It is noted that Ishimori is pertinent wherein the printer provides many of the features in claim 1 including a lower guide.  Mitsuhiro et al. also teaches a roll printer with a recording paper holder including a holder guide.  Mitsuhiro et al. is pertinent for providing a guide that assist in the conveyance of a medium.  Takabatake et al. teaches roll printer with roll paper with a lower guide that forms a conveyance path. The prior arts are pertinent in that they are all in the field of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853